                                           Case 2:15-cv-00087-SPL Document 235 Filed 01/04/19 Page 1 of 2



                                      1   Leon B. Silver (SBN: 012884)
                                          Andrew S. Jacob (SBN: 022516)
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          111 W. Monroe Street, Suite 1600
                                      3
                                          Phoenix, AZ 85003
                                      4   Telephone: (602) 794-2495
                                          Facsimile: (602) 265-4716
                                      5   lsilver@gordonrees.com
                                          ajacob@gordonrees.com
                                      6   Attorneys for Plaintiffs
                                      7                      IN THE UNITED STATES DISTRICT COURT
                                      8                            FOR THE DISTRICT OF ARIZONA
                                      9
                                          Bret Frimmel, et al.;                             ) CASE 2-15-cv-00087-SPL
                                     10                                                     )
                                                                       Plaintiffs,          ) NOTICE THAT THE INDIVIDUAL
                                     11
Gordon Rees Scully Mansukhani, LPP




                                                 vs.                                        ) DEFENDANTS’ MOTION FOR
  111 W. Monroe Street, Suite 1600




                                     12                                                     ) PARTIAL SUMMARY JUDGMENT
                                          Joseph M. and Ava Arpaio, et al.,                 ) (DOC. 215) IS PENDING DECISION
        Phoenix, AZ 85003




                                     13                                                     )
                                     14                                   Defendants.       )
                                                                                            )
                                     15
                                     16        On September 25, 2018, the Court issued an order (Doc. 230) addressing Plaintiffs’
                                     17   motion for partial summary judgment (Doc. 196). The following day, September 26,
                                     18   2018, it issued an order (Doc. 231) addressing Defendant Maricopa County’s motion for
                                     19   partial summary judgment (Doc. 207). But, the Court has not yet addressed the Individual
                                     20   Defendants’ motion for partial summary judgment (Doc. 215). Out of concern that this
                                     21   may be inadvertent, and because Plaintiffs are otherwise prepared to file a “Notice of
                                     22   Readiness for Final Pretrial Conference,” Plaintiffs file this notice.
                                     23         RESPECTFULLY SUBMITTED this 4th day of January, 2019.
                                     24                                                     GORDON & REES LLP
                                     25                                                     By:    s/ Andrew S. Jacob
                                                                                                  Leon B. Silver
                                     26
                                                                                                  Andrew S. Jacob
                                     27                                                           111 W. Monroe St., Suite 1600
                                                                                                  Phoenix, AZ 85003
                                     28                                                            Attorneys for Plaintiffs
                                                                                        1
                                                Case 2:15-cv-00087-SPL Document 235 Filed 01/04/19 Page 2 of 2


                                                                           CERTIFICATE OF SERVICE
                                           1
                                           2         I hereby certify that on January 4, 2019, I electronically transmitted the foregoing
                                           3   Notice That the Individual Defendants’ Motion for Partial Summary Judgment (Doc.
                                           4   215) Is Pending Decision to the Clerk’s Office using the CM/ECF System for filing and
                                           5   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
                                           6
                                           7         Michele M. Iafrate
                                                     IAFRATE & ASSOCIATES
                                           8         649 North Second Ave.
                                           9         Phoenix, AZ 85003
                                                     Attorneys for Individual Defendants and MCSO
                                          10
                                          11
     Gordon Rees Scully Mansukhani, LPP




                                                     J. Arthur Eaves
       111 W. Monroe Street, Suite 1600




                                          12         Robin E. Burgess
             Phoenix, AZ 85003




                                          13         SANDERS & PARKS, P.C.
                                                     3030 North Third Street, Suite 1300
                                          14         Phoenix, AZ 85012
                                          15         Attorneys for Maricopa County

                                          16
                                          17
                                               By: Angelina Chavez
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28
1101349/41352798v.1
                                                                                           2
